DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19-20 objected to because of the following informalities:  Claims 19-20 are dependent upon a cancelled claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 13-14, 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, scope of the claims is unclear because the recitation recites “one or more resilient elements” and later recites “which first resilient element and second resilient element...”  It is unclear what first and second resilient element is referring to.
connectable to the lid housing by means of a first resilient element and a second resilient element”.  In particular, it is unclear if the mounting member is connected to the lid housing by such means or whether the mounting member is capable of being connected to the lid housing by such means.  For purpose of examination, the claims will given their broadest reasonable interpretation and be treated as direction to the subcombination.  However, clarification of the scope of the claims is required. 
Regarding claim 16, “the first resilient element” and “the second resilient element” lack antecedent basis and it is unclear if such elements are intended to be claimed in the combination of the lid assembly in claim 1.
Regarding claims 19-20, the claims are dependent on a cancelled claim and it is unclear which claims the claims are dependent upon or whether they should also be cancelled since the claim they are dependent upon is cancelled.
Regarding claim 29-31, “the one of the first protruding portion and the first recessed portion” and “the one of the second protruding portion and the second recessed portion” lack antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-10, 13-14, 16, 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2014/0319170 to Sweeney et al. (Sweeney).
Regarding claim 1, Sweeney discloses a lid assembly (Fig 1) for a drinking container comprising a lid housing (104) comprising a circumferential side wall and a drinking opening (112), a sealing assembly comprising a sealing element (132) which is moveable between a first, closed position in which the sealing element is positioned such that the drinking opening is closed (€0076), a second open portion in which the sealing element is positioned such that the drinking opening is open (€0076), an operating assembly (108) for operating the sealing assembly to move the sealing element between first and second position, a mounting member (140) on which the sealing assembly is mounted, wherein the mounting assembly is releasably connectable to the lid housing, wherein the mounting member comprises a support frame that is slidingly received within said circumferential wall (€0075, Fig 6).
Regarding claim 2, Sweeney further discloses support frame (140) circumferentially enclosed by the side wall (Fig 6).
Regarding claim 3, Sweeney further discloses the support frame centrally received within the circumferential side wall (Fig 5-6).

Regarding claim 9, Sweeney further discloses drinking opening (112) non-centrally arranged at a drinking side of the lid housing (top surface), wherein the mounting member (140) comprising an upward abutment portion (136) for upwardly abutting the lid housing at a side opposing drinking side (bottom surface).
Regarding claim 10, Sweeney further discloses drinking opening (112) non-centrally arranged at a drinking side of the lid housing (top surface), wherein the mounting member (140) comprises a transverse abutment portion (138) for transversely abutting lid housing towards drinking side (intended use).
Regarding claim 13, as best understood, Sweeney discloses a lid assembly (Fig 1) for a drinking container comprising a lid housing (104) comprising a circumferential side wall and a drinking opening (112), a sealing assembly comprising a sealing element (132) which is moveable between a first, closed position in which the sealing element is positioned such that the drinking opening is closed (€0076), a second open portion in which the sealing element is positioned such that the drinking opening is open (€0076), an operating assembly (108) for operating the sealing assembly to move the sealing element between first and second position, a mounting member (140) on which the sealing assembly is mounted, the mounting member (140) capable of being connected to the lid housing by the recited means of resilient elements since it has the structure as recited.  
Regarding claim 14, Sweeney discloses the lid assembly of claim 13 and further discloses the mounting member capable of functioning with resilient elements as recited.

Regarding claim 23, Sweeney discloses the lid assembly of claim 13 and further discloses the mounting member capable of functioning with resilient elements having the shapes as recited since it has the structure as recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of US 2012/0080456 to Steininger.
Regarding claim 5, Sweeney discloses the lid assembly of claim 1 but does not teach the support frame having a circumferential support frame wall.  However, Steininger discloses a lid assembly (Fig 4) and in particular discloses a mounting member support frame (41) releasably connectable to lid housing (42), and slidingly received within the side wall (110), the support frame having a circumferential support frame wall (80) that circumscribes sealing assembly and In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claim 27, 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0197170 to Carlile et al (Carlile) in view of US 2017/0144808 to Choltco-Devlin.
Regarding claim 27, Carlile discloses a lid assembly (10) for a drinking container (12), the lid assembly comprising a lid housing (14) comprising a drinking opening (20), a sealing assembly comprising a sealing element (24) which is moveable between a first position, in which the sealing element is positioned such that the drinking opening is closed (Fig 3) and a second position, in which the sealing element (24) is positioned such that the drinking opening is open (Fig 4), an operating assembly comprising an actuator element (22) movable between a first position (Fig 3) and a second position (Fig 4) for operating the sealing assembly to correspondingly move the sealing element between its first and second position, a locking assembly comprising a locking element (48) moveable between a first position in which locking element locks the actuator element in first position, second positions in which locking element locks actuator element in second position, and a third position allowing movement of the actuator element (€0040-0042).  Carlile further teaches locking assembly comprising a protruding portion (50) and a recessed portion (56) on actuating element, the protruding portion positioned in the recessed portion (56) in the first position (open position), thereby 
Regarding claim 29, as best understood, the modified Carlile further teaches actuator element extending along a longitudinal axis and first protruding portion (50) and second recessed portion (56) arranged on opposing sides of the actuator element (22).
Regarding claim 30-31, as best understood, the modified Carlile further teaches one of the first protruding portion (50) and second protruding portion (52) offset with respect to each other along longitudinal direction (Fig 3).
Regarding claim 32, Carlile further teaches a locking assembly comprising a resilient member (spring 32) for retaining the locking assembly in the first, second and third positions (€0041).
Regarding claim 33, the modified Carlile further teaches actuator element (22) comprising first recessed portion (56) and locking element (48) comprises first protruding portion (50), actuator element (22) comprising second recessed portion and locking element comprising second protruding portion (33, Choltco).
Regarding claim 34, the modified Carlile further teaches locking element (48) movable between the positions by means of sliding (movable button, €0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735